Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 11/20/2020, in response to the rejection of claims 1-13, 17 from the final office action, mailed on 08/21/2020, by amending claims 1, 4, 6, 8-9, 12-14; canceling claims 2-3, 7, is acknowledged and will be addressed below (Further note the instant case is assigned to a different examiner).

Election/Restrictions
Claims 15-16 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:


(2) It is respectfully requested to use a full language for at least the first “OLED substrate” of claim 1, not by an abbreviation, for the purpose of clarity.

(3) The “wherein the sensitive adhesive comprises a heat-sensitive adhesive; wherein the sensitive adhesive is the heat-sensitive adhesive whose viscosity is closely related” of Claim 1 has unnecessarily repeated. For the purpose of simplicity and clarity, it is respectfully requested to amend it to be such a form of “wherein the sensitive adhesive comprises a heat-sensitive adhesive whose viscosity is closely related…”.

(4) The “will be minimized” of Claim 1 is respectfully requested to amend it to be such a form of “is minimized”, for the purpose of avoiding a future tense.

(5) The “where the first deep hole and the second deep hole of each of the plurality of ejector pins communicate with each other” of Claim 12 is considered being unnecessarily repeated, because Claim 11 recites “a second deep hole in an axial direction thereof in communication with the first deep hole” and also Claim 12 recites “a hollow portion which communicates with the first deep hole and the second deep hole”. Both are inherently interpreted as “the first deep hole and the second deep hole of each of the plurality of ejector pins communicate with each other”.
.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “viscosity changing” and also “to decrease viscosity of the sensitive adhesive” of Claim 1,
The claim further recites the cooling pipe on the carrier plate having the adhesive and the cryogenic fluid flowing through the cooling pipe, as the viscosity changing portion. Thus, the “viscosity changing” and “to decrease viscosity of the sensitive adhesive are considered an operational or functional result obtained by use of the claimed structural components, which are the cooling pipe on the carrier plate having the adhesive and the cryogenic fluid flowing through the cooling pipe.
Consequently, when an apparatus of a prior art teaches temperature control of a carrier plate having an adhesive, by flowing a cooling fluid through a pipe on the carrier plate, it is sufficient to meet the limitation, see the MPEP citations below.

(2) In regards to the “OLED substrate” of Claim 1,

Consequently, when an apparatus of a prior art supports a substrate, it is sufficient to meet the limitation, see the MPEP citations below.

(3) In regards to the “whose viscosity is closely related to the temperature thereof and is larger at a temperature which is equal to or over a room temperature than at a temperature below the room temperature and will be minimized when the temperature decreases below a certain temperature” of Claim 1,
According to the applicants’ paragraph [0045] of the published instant application, the degree of the viscosity is considered to be related with the substrate holding force during the process and the substrate releasing force after the process is finished. Consequently, when a prior art teaches an adhesive providing different degree of force for substrate holding and releasing, it will be considered meeting the limitation.

(4) In regards to the “cryogenic fluid” of Claim 1,


MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “a position” cited in “aligned with a position on the carrier plate where the heat-sensitive adhesive is applied” of Claim 1 raises insufficient antecedent basis, because of the prior “position” cited in “corresponding to a position on the carrier plate where the heat-sensitive adhesive is applied”.

(2) Due to the amendment by incorporating the “groove” into the independent claim 1, the “wherein the carrier plate is provided with a cavity therein, in which the cooling pipe is in turn provided” of claim 6 is not clear. In other words, does the cavity mean the groove of claim 1? Or another feature in addition to the groove? For the later case, because the claim 6 dependent from claim 1, the claimed apparatus requires both groove and cavity in the same apparatus, but the applicants’ disclosure do not support 
For the purpose of examination, it will be examined either one of them in the apparatus.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20060174829, hereafter ‘829) in view of Inoue et al. (US 20100081355, hereafter ‘355). (Intelimer Tape Catalog of Nitta, 05/2013, US 20130255922, and US 20140065365 are cited as supporting evidences for the well-known knowledge).
Regarding to Claim 1, ‘829 teaches:
The substrate 3 is supported by a lower face of the supporting plate 120 (Fig. 5, [0055], note the processing apparatus of ‘829 is for forming thin layer on a substrate by heated deposition material, see Fig. 9, [0070] and [0074], thus the apparatus is an evaporation apparatus and the supporting plate is an evaporation carrier, the claimed “An evaporation carrier plate, comprising: a carrier plate”);
The substrate may be a substrate used to fabricate an organic light emitting diode ([0014], see also the claim interpretation above), and an adhere-layer 122 is formed on the center portion 120a of the supporting plate 120 to easily adhere the substrate 3 thereto ([0055], note every object is sensitive to physical and/or chemical a position on the carrier plate where the heat-sensitive adhesive is applied”).

‘829 is silent about the feature “and is larger at a temperature which is equal to or over a room temperature than at a temperature below the room temperature and will be minimized when the temperature decreases below a certain temperature”. 
However, ‘829 clearly teaches an adhere-layer 122 is formed on the center portion 120a of the supporting plate 120 to easily adhere the substrate 3 thereto ([0055], note this implicitly means, during the film forming process, the adhere-layer provides appropriate adhering force to hold the substrate under higher processing temperature condition), and ‘829 further teaches the adhere-layer 122 has an adhering force suitable to easily separate the substrate 3 from the supporting plate 120 ([0055], note this also implicitly means, after the film forming process is finished, the adhere-layer provides appropriate force to separate the substrate under at least room temperature).
Because the examiner considers a functional adhesive tape whose tacky and non tacky can be controlled by changing a temperature is commonly well-known in the art, for instance, while holding between room temperature and 200°C, releasing at 10°C 

‘829 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and a viscosity changing portion, which is a solid feature provided removably on a first side surface of the carrier plate, by abutting against the first side surface of the carrier plate, wherein an OLED substrate is secured on a second side surface opposite to the first side surface, of the carrier plate, by a sensitive adhesive, and the viscosity changing portion is configured to operate so as to decrease viscosity of the sensitive adhesive following the evaporation; wherein the sensitive adhesive comprises a heat-sensitive adhesive; wherein the sensitive adhesive is the heat-sensitive adhesive whose viscosity is closely related to the temperature thereof and is larger at a temperature which is equal to or over a room temperature than at a temperature below the room temperature and will be minimized when the temperature decreases below a certain temperature, and the viscosity changing portion comprises a cooling pipe and a cryogenic fluid supply, the cooling pipe being provided on the carrier plate and positioned corresponding to a position on the carrier plate where the heat-sensitive adhesive is applied; wherein the cryogenic fluid supply comprises a cryogenic fluid supply body, a first input port and a first output port, and the cooling pipe comprises a cooling pipe body, a second input port and a second output port; and wherein the cryogenic fluid supply is configured to communicate with the second input port of the cooling pipe via the first output port thereof and to communicate with the second output port of the cooling pipe via the first input port thereof, following the evaporation; and is also configured to provide a cryogenic fluid to the cooling pipe; and wherein a groove is provided on the first side surface of the carrier plate facing away from the OLED substrate, and positioned to be aligned with a position on the carrier plate where the heat-sensitive adhesive is applied, with the cooling pipe being installed within the groove.

Emphasized again, as discussed in above, ‘829 teaches, through the functional adhesive tape controlled by temperature, during the film forming process, the adhere-layer provides appropriate adhering force to hold the substrate under higher processing temperature condition, and also after the film forming process is finished, the adhere-layer provides appropriate force to separate the substrate under lower temperature, like a room temperature. Therefore, a temperature controlling means would have required in the apparatus of ‘829.

‘355 is analogous art in the field of substrate processing apparatus (title). ‘355 teaches the temperature control device 133 can be designed to cool the carrier 410 to the target temperature (Fig. 2B, [0079]), and a temperature control device 133 connects the joints 131 of the pipelines 132a and 132b to the joints 130 of the carrier 410, and circulates the temperature-controlled temperature control medium through a circulating 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a temperature control device with a cooling pipe along the adhere-layer, such that they form a circulating path from the support to the temperature control device, for the purpose of providing an appropriate temperature condition for the functional adhesive tape whose tacky and non tacky can be controlled by changing a temperature, as required by ‘829.

In case, the applicants argue that the channel 230 of ‘355 is not a pipe in a groove, the examiner considers that disposing a cooling pipe in a groove formed in the cooling plate is commonly well-known knowledge in the art, for instance, see Fig. 4 of ‘390 below or Fig. 1 of US 20130255922, hereafter ‘922.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the imported cooling channel, to be a cooling pipe disposed in a groove, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 6,
As discussed in the claim 1 rejection above, the channel 230 of ‘355 can be interpreted as a pipe inserted in a cavity in the carrier (the claimed “wherein the carrier plate is provided with a cavity therein, in which the cooling pipe is in turn provided”).
Further, the examiner considers that a cooling pipe in a cavity is commonly well-known in the art, for instance, see [0057] or Fig. 6 of US 20140065365, hereafter ‘365 teaching a cooling pipe embedded in a plate, because embedding is obtained by a cavity in the plate.

Regarding to Claim 8,
‘355 teaches a temperature control medium ([0075], note a cooling water is commonly known material as the temperature control medium, see ‘390, ‘922 or ‘365, the claimed “wherein the cryogenic fluid is one of cooling water, cryogenic ethanol and liquid nitrogen”).

Regarding to Claims 9-10,
‘829 further teaches the separation rod 126 is downwardly moved to push the substrate 3 from the substrate supporter 110, so that the substrate 3 is separated from the substrate supporter 110 (Fig. 5, [0065], note rod is inserted into the hole 128, and the separation means the adhere layer 122 releases the substrate by temperature condition, and lastly, the “moved to push” intrinsically means the supporter has a movable portion controlled by a controller automatically controlling overall operation of 

Regarding to Claim 17,
‘829 teaches the heating member 540 heats the supplying container 520 such that a flume is generated from the deposition material (Fig. 9, [0070]), and During performing the deposition process, when the flume generated from the deposition material is flowed toward an upper portion of the substrate 3, the flume is deposited to the substrate supporter 110 or another member inside the deposition chamber 44 ([0074], note Fig. 9 shows vaporization of the material, thus apparatus of ‘829 is an .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘829 and ‘355, as being applied to Claim 1 rejection above, further in view of Erickson et al. (US 20120168144, hereafter ‘144).
Regarding to Claims 4-5,
‘829 and ‘355 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: wherein the viscosity changing portion further comprises a first check valve and a second check valve, the first check valve being provided between the first output port of the cryogenic fluid supply and the second input port of the cooling pipe and being configured to be switched on towards the second input port of the cooling pipe; while the second check valve being provided between the input port of the cryogenic fluid supply and the second output port of the cooling pipe, and being configured to be switched on towards the first input port of the cryogenic fluid supply.
Claim 5: wherein the viscosity changing portion further comprises a first flow regulating valve provided between the first check valve and the second input port of the cooling pipe, and a second flow regulating valve provided between the second output port of the cooling pipe and the second check valve.



‘144 is analogous art in the field of substrate processing apparatus ([0001-0003]). ‘144 teaches the heat exchange system 200 preferably utilizes a plurality of check valves 230 to control backflow of the flow of fluids (Fig. 13, [0060]), and the heat exchange system 200 preferably utilizes a plurality of control valves 228, to control the flow of fluids ([0060]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted check valve and flow control valve, as the valve of ‘355, for the purpose of providing control of back flow and flow rate, as required by ‘355.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘829 and ‘355, as being applied to Claim 10 rejection above, further in view of Wang et al. (US 20140054282, hereafter ‘282).

‘829 and ‘355 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: wherein each of the plurality of ejector pins are provided with a first deep hole and a second deep hole in an axial direction thereof in communication with the first deep hole, both of which are in communication with the cryogenic fluid supply respectively.
Claim 12: wherein a cross section of a hollow portion which communicates with the first deep hole and the second deep hole of each of the plurality of ejector pins where the first deep hole and the second deep hole of each of the plurality of ejector pins communicate with each other is larger than a cross section of either one of the first deep hole and the second deep hole.

‘282 is analogous art in the field of substrate processing apparatus ([0001-0002]). ‘282 teaches the interior of the pin body 10 is directly formed with a cooling liquid duct having a channel structure, such that the cooling liquid flows into the cooling liquid duct (Fig. 4, [0057], note Fig. 4 shows the pin has a hollow portion connected to the two ducts has a larger cross section than a cross section of the duct).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the rod of ‘829, to have ducts and hollow portion, for the purpose of realizing the desired temperature control.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘829 and ‘355, as being applied to Claim 1 rejection above, further in view of Mullapudi et al. (US 20060231390, hereafter ‘390).
Regarding to Claims 13-14,
As discussed in the claim 1 rejection above, a cooling pipe made of a material is inserted into the channel.

‘829 and ‘355 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 13: wherein the cooling pipe is secured to the carrier plate by one of welding or snap-fit.
Claim 14: wherein a material of the cooling pipe comprises one of copper, silver, aluminum, molybdenum and tungsten.

‘390 is analogous art in the field of substrate processing apparatus (abstract). ‘390 teaches the copper tube 46 is brazed to table 40 ([0050]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the imported cooling pipe, with a copper, and further brazed the cooling pipe on the supporter plate of ‘829, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Response to Arguments
Applicants’ arguments filed on 11/20/2020 have been fully considered but they are not convincing in light of the new ground of rejection above.
The examiner does not agree with the applicants argument that previous ground of the rejection does not teach the amended feature of Claim 1, however, the examiner considers current ground of the rejection set forth by the examiner more simply teaches the feature, thus it replaces the previous ground of the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/AIDEN LEE/           Primary Examiner, Art Unit 1718